   Case: 2:19-cr-00202-MHW Doc #: 28 Filed: 05/18/20 Page: 1 of 6 PAGEID #: 69



                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

United States of America,

              Plaintiff,


              v.                                  Case No. 2:19cr202

Thomas J. Romano,                                 Judge Michael H. Watson

              Defendant.

                      CRIMINAL PRELIMINARY PRE-TRIAL ORDER

       To eliminate unnecessary motions for discovery, to expedite the trial, and to

eliminate delays in the presentation of evidence and examination of witnesses in this

case, this matter shall precede as follows:

       1.     Conference. Unless discovery has already commenced, within 10 days

from the date of this Order, the United States Attorney or one of his Assistants

(hereinafter “Government” or “Government attorney”) and each defendant's attorney shall

meet and confer, and upon request of defense counsel, the Government shall:

              (a) Permit defendant's attorney to inspect and copy or photograph any

relevant written or recorded statements or confessions made by the defendant, whether

inculpatory or exculpatory, or copies thereof, including oral admissions or statements if

they have been reduced to any form of writing, or are known to the Government attorney,

which are within the possession, custody or control of the Government or the existence of

which is known or may become known to the Government attorney.

              (b) Permit defendant's attorney to inspect and copy or photograph any

relevant results or reports of physical or mental examinations, and of scientific tests or

experiments made in connection with the case, or copies thereof, which are within the

possession, custody or control of the Government or the existence of which is known, or

may become known to the Government attorney, and which are material to the

2:19cr202                                                                          Page 1 of 6
    Case: 2:19-cr-00202-MHW Doc #: 28 Filed: 05/18/20 Page: 2 of 6 PAGEID #: 70



defendant's case.

              (c) Permit defendant's attorney to inspect and copy or photograph any

recorded testimony given by the defendant before a grand jury.

              (d) Permit defendant's attorney to inspect and copy or photograph books,

papers, documents, photographs, tangible objects, buildings or places, or copies or

portions thereof, which are within the possession, custody or control of the Government or

the existence of which is known, or may become known to the Government attorney, and

which are material to the defendant's case.

              (e) Make known to defendant's attorney the defendant's prior criminal

records in the possession of the attorney for the Government.

              (f) Make known to the defendant's attorney whether there have been any

photographic identifications of defendant by any of the witnesses.

              (g) Permit defendant's attorney to inspect, copy or photograph any

evidence favorable to the defendant within the meaning of Brady v. Maryland, 373 U.S. 83

(1963) and/or United States v. Agurs, 427 U.S. 97 (1976). A list of the documents and

items of evidence so inspected shall be made and this list shall be signed by the attorneys

and copies of the items so disclosed shall be initialed or otherwise marked.

       2.     Disclosure Declined. If it is the judgment of the Government attorney that it

would be detrimental to the interests of justice to make any disclosure set forth in

Section 1 which is requested by defense counsel, disclosure may be declined and

defense counsel shall be so advised. The declination shall be made or confirmed in

writing.

       If a defendant seeks to challenge the declination, the defendant may move the

Court for relief in the following manner:

              (a) The defendant shall file a motion for discovery or inspection no later

than five business days from the time the Government declines.

2:19cr202                                                                         Page 2 of 6
   Case: 2:19-cr-00202-MHW Doc #: 28 Filed: 05/18/20 Page: 3 of 6 PAGEID #: 71



              (b) The motion shall set forth: 1) the statement that the prescribed

conference was held, 2) the date of the conference, 3) the name of the Government

attorney with whom the conference was held, 4) the matters that were agreed upon, and

5) the matters that are in dispute and require determination by the Court.

       3. The time required to comply with the Order of Procedure is necessary for the

Court and the parties to prepare the case for trial, the delay is necessary to affect a fair

trial to the parties and the need to conduct a fair trial outweighs the right of the public and

the parties to a speedy trial, therefore, the time to complete these procedures is

excludable time under Title 18 U.S.C. Section 3161, et seq.

       4.     Continuing Duty. Any duty of disclosure and discovery set forth herein is a

continuing duty.

       5.     Discovery by the Government. This Order is not intended to preclude

discovery by the Government pursuant to Rules 16(b) or 26.2 of the Federal Rules of

Criminal Procedure.

       6.     Motion Cut-Off Date: October 21, 2020.

       7.     Final Pretrial Conference & Motion Hearing (if necessary) Date:

Wednesday, October 28, 2020 at 10:00 a.m., Courtroom 3. The defendant and counsel

shall be present at the hearing. Any motion described in Section 2, along with all other

pending motions, shall be heard at that time.

       8.     Pre-Marking and Listing of Exhibits.

              (a) Each party intending to offer exhibits shall mark the exhibits prior to

commencement of the trial. Exhibit labels may be obtained from the Courtroom Deputy,

Clerk of Courts in advance of trial. Each party shall thereafter prepare a typed list of the

proposed exhibits ON THE ATTACHED FORM and submit three copies of this list to the

Court prior to three (3) business days before the date of trial. This list shall state the

proposed exhibit number and a neutral description of the exhibit.

2:19cr202                                                                            Page 3 of 6
   Case: 2:19-cr-00202-MHW Doc #: 28 Filed: 05/18/20 Page: 4 of 6 PAGEID #: 72



              (b) When defense counsel has inspected an exhibit which the Government

and the defense intends to introduce into evidence, the identification and authenticity of

the exhibit shall be deemed admitted unless counsel files with the Court prior to two (2)

business days before the date of trial a notice that the identity and/or authenticity of the

exhibit will be contested.

              (c) This Order shall not affect the right of a party to object at trial to the

introduction of the exhibit other than on the basis of identification or authenticity.

       9.     Scientific Analysis. When the Government or defense has disclosed the

scientific analysis of a proposed exhibit to opposing counsel, and that analysis has been

made by an expert in the field of science involved, the results of the scientific analysis of

the exhibit and the opinion of the scientist will be deemed admitted unless opposing

counsel files with the Court prior to 10 business days before the date of trial a notice that

the scientific analysis of the exhibit will be contested. This notice shall state whether the

expert is desired as a witness.

       10.    Refreshing Memory. Whenever counsel for a party provides a witness with

a document to refresh the memory of the witness for the purpose of testifying at trial, the

opposing counsel shall be permitted to inspect and copy the document, provided that

such copy shall not be further duplicated. The document shall remain in the possession

of counsel and shall be used only for the purpose of representing the parties in this case.

       11.    Jury Instructions. If this case proceeds to trial, the parties shall submit to

the Court seven (7) days prior to trial, a joint submission of a complete set of jury

instructions, indicating 1) agreed instructions; 2) instructions proposed by plaintiff, but

opposed by defendant; and 3) instructions proposed by defendant, but opposed by

plaintiff. All proposed instructions shall be supported by citations to authority at the time

submitted to the Court. If counsel wish to utilize special verdict forms or submit

interrogatories to the jury, these should also be filed along with the jury instructions. See

2:19cr202                                                                             Page 4 of 6
   Case: 2:19-cr-00202-MHW Doc #: 28 Filed: 05/18/20 Page: 5 of 6 PAGEID #: 73



the Court’s web site at www.ohsd.uscourts.gov/judges/htm for further instructions

regarding submission of jury instructions to this Court.

       12.       Trial Date: Monday, November 2, 2020 at 9:00 a.m., Courtroom 3.

       13.       Defendant Attendance. The United States Marshal is hereby DIRECTED to

have any defendant in its custody present at the hearing set in Section 7 and at trial set in

Section 12. Defense counsel are hereby DIRECTED to have the defendant present at all

settings.

       14.       The Government attorney shall monitor these proceedings. He or she shall

prepare a time line showing the non-excludable and excludable time under 18 U.S.C.

Section 3161. The time line shall be filed with the Court. The time line shall be updated

as necessary but at least every thirty (30) days and filed with the Court. The Government

attorney shall FORTHWITH inform the Court of the date trial should begin in this case

pursuant to 18 U.S.C. Section 3161 and of any need to change that date to an earlier

time. Requests for any continuance of the trial date by a party shall be by motion. The

party filing the motion shall explain in the motion the necessity of the continuance and

demonstrate that the time added by the continuance to the length of the proceedings is

not only necessary but excludable under 18 U.S.C. Section 3161(h)(1)-(8).

       The parties shall refer to the Court’s web site at

www.ohsd.uscourts.gov/judges/htm for further information regarding the trial procedures

of this Court.

       IT IS SO ORDERED.


                                               /s/ Michael H. Watson
                                           Michael H. Watson, Judge
                                           United States District Court




2:19cr202                                                                         Page 5 of 6
     Case: 2:19-cr-00202-MHW Doc #: 28 Filed: 05/18/20 Page: 6 of 6 PAGEID #: 74



AO 187 (Rev. 7/87) Exhibit and Witness List
===================================================================================================================

                                        UNITED STATES DISTRICT COURT
                                         SOUTHERN DISTRICT OF OHIO
                                              EASTERN DIVISION

                            Plaintiff                                     EXHIBIT LIST

          v.                                                              CASE NO. ______________________


                            Defendant

Presiding Judge                         Plaintiff Attorney                 Defendant Attorney


Trial Dates                             Court Reporter                     Courtroom Clerk


  Pltf.        Deft.    Date       Offered        Obj        Adm.              Description of Exhibit
  No.          No.     Shown                      .




2:19cr202                                                                                                  Page 6 of 6
